Citation Nr: 9934779	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-50 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), based on an original claim 
of service connection.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

3.  Entitlement to an earlier effective date of the grant of 
service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

In March 1996, the veteran filed a claim for PTSD.  This 
appeal arises from the June 1996 rating decision from the Los 
Angeles, California, Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed, and the RO granted service connection for this 
disorder upon rating decision in July 1996 and assigned an 
initial evaluation of 30 percent, effective from the date the 
claim was opened, March 25, 1996.  The veteran expressed 
disagreement with the rating and the effective date assigned.  
He was subsequently provided with a Statement of the Case 
(SOC) in September 1996.  Although both the issue of an 
increased rating and the effective date of the award were 
listed as issues on the SOC, only the increased rating issue 
was discussed.  The veteran was issued a Supplemental 
Statement of the Case (SSOC) in October 1996 covering both 
issues.  The October 1996 correspondence from the RO 
accompanying the SSOC advised the veteran that he had 60 days 
from the date the SSOC was mailed to submit a substantive 
appeal or its equivalent.  He was informed that if he did not 
file the sustentative appeal or a request for an extension of 
time limit within 60 days, the RO would assume he did not 
wish to complete the appear and would close the record.  The 
RO also noted: "Your appellate rights will expire on 
7/30/97."

In November 1996, the veteran filed a substantive appeal on a 
VA Form 9 with regard to the increased rating issue.  He also 
commented on the VA Form 9, as well as a separately submitted 
VA Form 21-4138, that the VA Form 21-4138 of March 1996 
should have been considered an addendum to his claim of 22 
August 1995.  It would appear to the Board that the veteran's 
correspondence and comments can be construed as a substantive 
appeal.  This conclusion obviates the need to address whether 
the notification provided the veteran in October 1996 was 
inadequate as it failed to make clear that the period for 
filing a substantive appeal as to the effective date issue 
only expired one year after the date of the notice of the 
rating action assigning the effective date in July 1996.  The 
issue of entitlement to an earlier effective date of the 
grant of service connection for PTSD will be addressed at the 
end of this decision under the heading, "Remand."  

The 30 percent rating for PTSD was later increased to 50 
percent and ultimately to 70 percent, also from March 25, 
1996.  The claim for TDIU was denied in May 1999.  

In December 1999 the veteran submitted additional evidence 
directly to the Board for consideration in connection with 
his claim.  No waiver or RO review of that evidence was 
received.  Under the provisions of 38 C.F.R. § 20.1304(c) 
(1999), any pertinent evidence submitted by the appellant 
which is accepted by the Board must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the appellant or unless the Board 
determines that the benefit of benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  In the instant case, the Board finds as indicated 
below, that the benefit sought, an increased rating for PTSD, 
may now be allowed and, thus, there is no need to refer this 
evidence to the RO for the purpose of reopening the veteran's 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  From March 25, 1996, to January 15, 1997, the veteran's 
PTSD was manifested by impairment in the ability to establish 
and maintain effect relationships, and to obtain or retain 
employment, but he was not virtually isolated from the 
community, did not have totally incapacitating psychoneurotic 
symptoms, and was not demonstrably unable to obtain and 
retain employment due solely to PTSD; occupational and social 
impairment with deficiencies in most areas was shown, but the 
evidence did not demonstrate total occupational and social 
impairment.

3.  Since January 15, 1997, the veteran's service-connected 
PTSD alone has resulted in social and occupational impairment 
that precludes him from securing or following substantially 
gainful employment.  

4.  The veteran's claim for a total rating based on 
individual unemployability is rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating greater than 70 
percent for PTSD from March 25, 1996, to January 15, 1997, 
have not been satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, 
4.132, DC 9411 (1996 & 1999).

2.  The schedular criteria for a 100 percent schedular rating 
for PTSD from January 15, 1997, are met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.130, 4.132, DC 9411 (1996 & 1999).  

3.  The veteran's TDIU claim is moot.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.16(a) (1999); Green v. West, 11 
Vet. App. 472 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Records available for review include service records and VA 
and private clinical records dated from 1979 through 1999.  
These documents are essentially negative for psychiatric 
symptoms or complaints until 1995.  Upon VA examination in 
May 1996, the veteran reported that while he had used alcohol 
extensively in the past, he only did so on occasion now.  He 
had chronic pain from his low back, knees, and his feet.  He 
had never been hospitalized as an inpatient.  He had been 
seen at the VA facility on a monthly basis for the past year, 
but did not feel that he had received adequate help and had 
transferred to another VA clinic.  He was on numerous 
medications.  The veteran stated that he had steadily worked 
after service separation.  First, he worked for 6 to 7 years 
at a facility that made bombs.  He left that job because of 
the commuting distance and then worked for a freight line 
company until it shut down.  He worked for a school district 
for 13 years until he developed severe injuries to his 
extremities and joints.  He was laid off in 1993 from working 
in small engine repair and had not worked since that time.  

The veteran's chief complaints were that he did not trust 
others, avoided crowds, had increased alcohol intake, 
nightmares, and feelings of bitterness and anger at the 
government.  Objective findings included that he had 
intrusive and recurrent distressing recollections of the 
events, which he relived daily.  He had recurrent nightmares 
that occurred almost nightly.  He sometimes was violent and 
had hit his children.  He woke up sweaty and could not go 
back to sleep.  He reported flashbacks.  He avoided crowds 
and had lost interest in almost all activities he used to 
enjoy prior to going to Vietnam.  He felt distant and had 
trouble showing love and affection to his wife or children.  
The examiner noted that the persistent symptoms of increased 
arousal were present.  There was insomnia, anger, 
irritability, hypervigilance, and startle response.   

On mental status examination the appellant was oriented times 
three.  His affect and mood were appropriate to his thought 
content.  There was history of depressive symptomatology of 
insomnia, loss of motivation, interest, energy, crying 
spells, poor concentration, feeling hopeless and worthless, 
and occasional suicidal thoughts but no pain.  He felt very 
depressed.  His memory was poor for recent and remote events.  
His insight was poor and his judgment was fair.  The 
diagnoses include chronic, severe, PTSD, and multiple chronic 
pain from joints and extremities.  His Global Assessment of 
Functioning (GAF) Scale score was listed as 50.  It was noted 
that he was unable to have friends and unable to obtain 
employment, both for physical and emotional reasons.  

The RO denied the veteran's claim for PTSD in June 1996 in 
that his combat and inservice stressors had not been 
verified.  With the subsequent submission of service records 
reflecting the veteran's service in the Republic of Vietnam 
and additional VA treatment records, the RO determined that 
this evidence was sufficient to verify his stressors and 
service connection for PTSD was granted upon rating 
determination in July 1996.  

Records subsequently added to the record include VA 
outpatient treatment records from 1995 and 1996.  These 
records reflect that the veteran was seen numerous times for 
nonservice-connected joint pain.  An April 1996 psychiatric 
examination report reveals that while there was no problem 
with orientation, the veteran showed a great deal of anxiety, 
depression, and rage.  The final diagnoses included PTSD, 
major depression, avoidant personality, chronic pain, and a 
GAF score of 50.  

Upon additional VA psychiatric examination on January 15, 
1997, the veteran stated that he felt that he had his 
psychological symptoms under control.  However, when he 
became violent with his family and began having more 
difficulty getting out of his house, he came in for treatment 
and possible service connection.  The veteran's medical 
history included chronic pain, resulting from back and knee 
injuries, as well as difficulty with his feet.  He had 
degenerative joint disease that was systemic, requiring him 
to walk with a cane.  His history was also significant for 
extensive alcohol use although he had abstained from drinking 
for a one-year period.  It was noted that the appellant had 
had difficulty with maintaining adequate co-worker 
relationships.  There had been instances while on the job 
when he had heard loud noises, grabbed a co-worker, and 
ducked below a table.  His nickname had been "[redacted]" and 
some co-workers had requested transfers because of the 
veteran's behavior on the job.  

As a result of his PTSD, the veteran stated that he could not 
go out anymore and could not trust anyone, including his 
family.  He said that he was violent with his family and 
others and had nightmares.  He felt that the government 
"lied to us and continues to lie about the Vietnam War."  
The veteran's wife testified that prior to the Vietnam 
experience, he displayed a full range of emotions, enjoyed 
dancing, and enjoyed having fun.  When he returned, she and 
her family became afraid of him.  He was no longer able to 
maintain an intimate relationship and no longer allowed her 
to comfort him.  He spent much of his time alone and would 
yell and have many nightmares in the evenings.  

The examiner noted that the veteran continued to have 
intrusive and recurrent, distressing recollections of the 
events of Vietnam that occurred any time during the day.  He 
had flashbacks at times which were brought about primarily 
when his Cambodian and Vietnamese neighbors cooked food, and 
also when he heard loud noises or a helicopter flew overhead.  
He avoided thoughts and feelings associated with the trauma, 
electing not to discuss his thoughts and feelings, even with 
his immediate family.  He made efforts to avoid activities or 
situations which aroused recollections of the trauma, "which 
at this point has been generalized to much of the stimuli in 
the outside world."  Therefore, he spent much of his time in 
his room, not even allowing his wife to come in.  There was 
significant anhedonia and feelings of estrangement from 
others.  He displayed a restricted range of affect that was 
confirmed by his wife.  He avoided crowds and the public 
because of his extreme discomfort and fear of hurting those 
around him when he exposed to others.  He felt quite distant 
from his immediate family and others.  He had no significant 
friendships and had trouble maintaining his relationships, to 
include that of his mother who was ill.  The veteran 
experienced sleep disturbance and outbursts of anger.  There 
was some violence with strangers on periodic interactions.  
He had had improvement of his violent outbursts with his 
immediate family, but he had become more withdrawn over the 
past year.  He had significant difficulty concentrating and 
experienced exaggerated startle response.  

The examiner noted that the veteran walked with a cane and 
had an impaired gait.  He was unable to remain seated or 
still when he was seated, secondary to pain.  His mood was 
depressed and anxious.  His affect was constricted and 
congruent with his mood.  His thought content revealed 
passive suicidal thoughts, as well as passive homicidal 
thoughts.  He discussed some feelings of paranoia that other 
people felt him unworthy of consideration, and he felt that 
he was subjected to racism and discrimination because he was 
a veteran.  He was also suspicious of his neighbors.  He did 
not report hallucinations.  His thought processes were 
somewhat circumstantial.  His memory and concentration were 
poor.  He was alert and oriented times three.  He was unable 
to interpret proverbs and could not recall who was currently 
president.  He had no psychotic manifestations during the 
interview.  The examiner opined that the appellant's insight 
was poor and his judgment was fair.  He had difficulty with 
depressive symptoms, including poor energy, anhedonia, 
decreased motivation, severe social withdrawal, insomnia, 
tearful episodes, difficulty concentrating, feelings of 
hopelessness, helplessness, and worthlessness, occasional 
suicidal thoughts and difficulty with his appetite.  

The final diagnoses included chronic PTSD, severe; severe, 
recurrent major depressive disorder; and chronic pain from 
degenerative joint disease in all extremities.  His GAF score 
was 45.  The examiner opined that the veteran was unable to 
retain employment.  

Additional VA examination was conducted in February 1997.  At 
that time, the veteran gave a long-standing history of 
tension and anxiety, depression, panic, agoraphobia, and 
nightmares.  He stated that he wanted to be left alone all 
the time and did not like to leave home.  His wife stated 
that his symptoms had increased in the past 15 years.  The 
examiners noted that the veteran walked with a cane and 
alternated between standing and sitting during the 
evaluation.  It appeared that he paid adequate attention to 
hygiene.  He was alert and oriented to time, place, and 
person.  He admitted to suicidal and homicidal ideation but 
had no intent or plan.  He reported chronic headaches and 
degenerative arthritis in his back in addition to pain which 
he described as emanating from points all over his body 24 
hours per day.  His psychiatric symptoms included difficulty 
with anger control, impatience, feelings of pain, and 
distrust of the government.  He reported nightmares and 
avoidance of others.  The examiners noted that psychiatric 
testing revealed that the veteran over reported some 
psychiatric symptoms and while he carried a diagnosis of 
PTSD, he clearly demonstrated a lack of symptoms of avoidance 
of things and events that reminded him of Vietnam.  For 
example, he appeared to enjoy watching movies about Vietnam.  
His GAF score was 41.  

Subsequently added to the claims file were private and VA 
records from 1996 through 1999.  These records include 
statements dated in April 1996 and March 1998 by Flora 
Johnson, M.D., in which she reported that the veteran was 
totally disabled from gainful employment as a result of his 
severe degenerative joint disease of the lumbar spine with 
radiculopathy and reactive parasympathetic neuropathy.  These 
records also include a counseling therapist's statement from 
June 1997 in which it was noted that the veteran continued to 
struggle with problems related to PTSD, to include social and 
familial isolation, chronic depression, fits of anger and 
rage, sleep disturbance and intrusive thoughts of combat.  He 
also had memory loss.  

The record includes a VA physician's statement from July 1997 
in which he stated that the veteran's PTSD had deteriorated 
from a GAF score of 50 in 1996 to 41 in 1997.  In an August 
1997 statement and a March 1998 statement, a VA staff 
psychologist noted that she had seen the veteran for 
treatment for headaches and chronic pain since April 1997.  
Although she did not directly treat him for PTSD, he 
exhibited many of the symptoms associated with that 
diagnosis, to include irritability, impaired concentration, 
hypervigilance, and heightened startle response.  

Added to the record in August 1998 was a Social Security 
Administration (SSA) decision from December 1996 in which the 
veteran was awarded benefits.  

At a December 1998 personal hearing, the veteran and his wife 
testified as to his ongoing symptoms.  It was noted that the 
veteran's medications made him act like a "zombie."  
Hearing [Hrg.] Transcript [Tr.] at 5 and 8.  

Private and VA records from 1999 reflect that the veteran's 
GAF score in April of that year was listed as 15/20 by a VA 
examiner and as 20 in November 1999 by a private 
psychologist.  

Pertinent Law and Regulations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 20 (actually the range of scores from 11 to 20) is 
for "[s]ome danger of hurting self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).  

A GAF score of 30 (actually the range of scores from 21 to 
30) is for "[b]ehaviour which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  

A GAF of 40 (actually the range of scores from 31 to 40) is 
for "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school).  "  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).



Analysis

PTSD

After considering all the evidence of record, it is the 
opinion of the Board that, for the period from March 25, 
1996, to January 15, 1997, an original disability evaluation 
of 70 percent is appropriate.  In this regard, the Board 
notes that the April 1996 examination report shows that he 
was oriented, but did show anxiety, depression, and rage.  
His PTSD symptoms in May 1996 were described as severe, and 
his GAF score on both examinations was 50 indicating serious 
symptoms.  What is not shown is totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thoughts associated with all daily 
activities.  Such would be required for a 100 percent rating 
under the "old" criteria.  See 38 C.F.R. § 4.132, DC 9411 
(1996).  It is noted that while the veteran was opined to be 
unemployable at the May 1996 examination, the examiner had 
noted that the veteran also had chronic pain from multiple 
joints and extremities and was unemployable due to physical 
and emotional reasons.  The Board also does not believe that 
a rating in excess of 70 percent is warranted under the 
amended ("new") criteria.  38 C.F.R. § 4.132, DC 9411 
(1999).  Such requirements for a 100 percent rating as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, and the inability to perform 
activities of daily living, disorientation as to time or 
place are simply not reflected in the evidence of record.  

It is the judgment of the Board, however, that the schedular 
criteria for a 100 percent rating is reflected under the 
"old" criteria as of January 15, 1997, the date that the 
veteran was examined again by a VA physician.  This detailed 
examination report reflects deterioration in the veteran's 
condition with a lower GAF score than when examined in 1996 
(which ultimately decreased even more) and an opinion by the 
examiner that the veteran's psychiatric disorder, alone, 
resulted in the inability to maintain employment.  The 
veteran does not exhibit those conditions required for a 100 
percent evaluation under the "new" criteria, but in the 
Board's opinion, the 


evidence shows that he is in virtual isolation from others, 
and exhibits disturbed thoughts and behavioral process 
associated with all aspects of daily living, which results in 
profound retreat from mature behavior, from the date of this 
examination.  38 C.F.R. § 4.132, DC 9411 (1996).  In summary, 
the evidence of record taken as a whole shows that the 
veteran is demonstrably unable to obtain or retain employment 
from the date of this examination, January 15, 1997, as a 
result of his PTSD alone.  Prior to that date, the medical 
evidence reflected that his unemployability was due to 
factors associated with his physical problems as well as 
psychiatric symptoms.  While the Board has noted that the SSA 
determined that the veteran was totally disabled in 1996, it 
is not clear as to what disorders this determination was 
based.  It is noted that there are opinions of record that 
the veteran's joint complaints were severe enough on their 
own to make him unable to be work.  Reasonable doubt has been 
resolved in the veteran's favor in making this determination.  
38 C.F.R. § 3.102 (1999).  

TDIU

As indicated earlier, the veteran was also seeking a TDIU due 
to service-connected disability.  Total ratings for 
compensation may be assigned where the schedular rating is 
less than total..38 C.F.R. § 4.16 (1999).  Since the 
veteran's PTSD now warrants a total, 100 percent rating on a 
schedular basis, he can not be granted a total disability 
rating, for compensation purposes, based on individual 
unemployability.  See Green, supra; Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 [percent]"); 
Holland v. Brown, 6 Vet. App. 443, 446 (1994).


ORDER

A 100 percent rating for PTSD is granted from January 15, 
1997, subject to the laws and regulations governing the 
payment of monetary benefits.  




REMAND

The appellant contends that the effective date for the grant 
of service connection for PTSD should be earlier than March 
25, 1996.  As pointed out in the "Introduction" portion of 
this decision, the primary contention is that the claim was 
filed earlier than March 25, 1996, in that either the VA Form 
21-526 received on March 25, 1996, was received earlier, or 
that this form was an "addendum" to the VA Form 21-4138 of 
August 28, 1995.  

The Board finds that additional due process development is 
necessary before the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
can be addressed.  Accordingly, the claim is remanded for the 
following:  

1.  The Board's review of the claims file 
does not reveal that the RO provided the 
veteran with regulatory provisions 
governing the definition of a claim or 
defining what constitutes the date of 
receipt of a claim.  It is the Board's 
conclusion that it is essential for the 
RO to respond to the arguments expressed 
by the veteran and his representative as 
to when the claim for service connection 
for a psychiatric disability was filed 
before the earlier effective date issue 
can be resolved.  Additionally, the Board 
concludes that the RO should address 
whether the VA treatment records of 1995 
showing treatment for psychiatric 
complaints can be deemed to be informal 
claims for service connection for PTSD, 
and, if not, why not.  

2.  Should the outcome of the claim 
remain unfavorable or not to the 
veteran's satisfaction, the RO must 
provide the veteran a supplemental 
statement of the case which gives him 
notice of the VA regulations relevant to 
his claim and to his arguments in support 
of his claim including 38 C.F.R. 
§§ 3.150, 3.151, 3.155, 3.157, 3.160 
(1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals







